Appeal from an order of the Supreme Court, Monroe County (Frank P Geraci, Jr., A.J.), entered December 7, 2011. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant contends that *1201Supreme Court violated his due process rights by relying on the case summary prepared by the Board of Examiners of Sex Offenders. We have previously addressed and rejected a similar contention (see People v Latimore, 50 AD3d 1604, 1605 [2008], lv denied 10 NY3d 717 [2008]), and defendant has provided no basis for us to reconsider the issue. In contrast to the cases upon which defendant relies, he was provided with notice and an opportunity to be heard with respect to all of the information contained in the case summary (cf. People v David W, 95 NY2d 130, 138 [2000]; People v Scott, 96 AD3d 1430, 1430-1431 [2012]; People v Hackett, 89 AD3d 1479, 1480 [2011]). Present— Scudder, PJ., Centra, Bindley, Sconiers and Martoche, JJ.